DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8-16, filed 07/20/2021, with respect to claim rejection and objections have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 9-12 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which claims 2-4 and 9-12 depends, teaches a limitation: “the laminated busbar includes a branch destination laminated busbar that branches off via the distribution mechanism, and is formed by stacking the part of the few of the plurality busbars, and the branch destination laminated busbar further branches off via another distribution mechanism” that is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.
Alain (US6203343) is the closest prior art of record.
Regarding Claim 1. Alain teaches, in Fig. 1, a conduction system comprising: a laminated busbar (1)  including a plurality of busbars (2-5) that form a conduction path in a vehicle and are stacked each other (Fig. 1, Abstract); and a plurality of distribution mechanism, each of the distribution mechanisms is configured to distribute an electric power or electric signal by bending a part of a few of the plurality of busbars forming the laminated busbar with respect to other busbars (Fig. 1) and by branching off the part of the few of the busbars and the other busbars from each other (column 2 lines 63-65).  

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848